Citation Nr: 0025371	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 
and from March 1978 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO decision which denied the 
veteran's claim for special monthly pension based on the need 
for aid and attendance or on account of being housebound.


REMAND

This case must be remanded because it appears that not all 
relevant treatment records were available to the physician 
who examined the veteran in March 1999.  

Notably, during the March 1999 VA aid and attendance 
examination, the VA examiner referred to an ophthalmology 
report that might corroborate the veteran's statements.  
However, the examiner noted that he had not seen the 
ophthalmology report.

Fulfillment of the statutory duty to assist also includes 
conducting a thorough and contemporaneous VA aid and 
attendance examination; and such examination should take into 
account the veteran's records of prior treatment, so that the 
evaluation will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Thus, an examination conducted 
without review of the entire medical record is inadequate.

For this reason, any outstanding relevant medical records, 
including pertinent ophthalmologic records, must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   When the 
claims folder includes all relevant, available medical 
evidence, the veteran must be re-examined.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for 
hypertension, visual impairment, or any 
other residuals of a cerebrovascular 
accident.  Additionally, any relevant 
treatment records must be obtained from 
the VA facility in Buffalo, New York.  
The RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159. 

3.  The RO should schedule the veteran 
for a VA aid & attendance examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such 
review has been conducted.

b)  The examiner should provide an 
opinion as to whether or not the veteran:  
1) is unable to dress or undress himself, 
2) is unable to keep himself ordinarily 
clean and presentable, 3) has frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliance which 
normal persons would be unable to adjust 
without aid such as supports, belts, or 
those with lacings at the back), 4) is 
unable to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness, 5) is unable to 
attend to the wants of nature, or 6) has 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from hazards 
or dangers incident to his daily 
environment.  For each requested opinion 
above, the examiner should specifically 
provide a positive or negative response.

(c)  The examiner should state whether or 
not the veteran is bedridden, where 
bedridden is that condition which through 
its essential character actually requires 
that the veteran remain in bed.  The fact 
that the veteran may have voluntarily 
taken to bed or that a physician has 
prescribed rest in a bed for the greater 
or lesser part of the day to promote 
convalescence or cure will not suffice.

d)  The examiner should state whether or 
not the veteran is so helpless as to need 
regular aid and attendance.

e)  The examiner should provide an 
opinion as to the visual acuity of each 
eye, noting specifically whether the 
visual acuity is 5/200 or less and noting 
specificall whether the concentric 
contraction of the visual field is to 5 
degrees or less

f)  The examiner should provide an 
opinion as to the extent of the veteran's 
visual field in both eyes, noting 
specifically whether the visual acuity is 
5/200 or less and noting specifically 
whether the concentric contraction of the 
visual field is to 5 degrees or less.

g) The examiner should state a medical 
opinion based on the entire record as to 
whether the veteran is substantially 
confined to his house or immediate 
premises due to disability or 
disabilities which it is reasonably 
certain will remain throughout his 
lifetime.

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

The veteran must be properly informed of 
the scheduled examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
veteran's claim is not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



